By the Court.

A writ of protection issues of course at the request of the party, and is of itself no further useful than as it serves to give notice to the officer about to arrest him. If he is not legally entitled to the protection, the writ ought not to avail him. When one is party to a suit pending in the Court, the record of the Court will show the fact, and at the same time show that he is entitled to be free from arrest, while attending, or going to or from the Court, to attend to his action. If one is commanded by due process of law to attend the Court as a witness, it is his duty to obey the process, and the Court will protect him from arrest. But if he comes as a volunteer, without summons, he cannot claim the protection of the Court. (1)

The motion was denied.


 [If a person bond fide attend as a witness, at the request of either party, in a suit, why should he not be equally exempt from arrest whether his attendance have been voluntary or involuntary ? And what is the use or effect of a summons, except to compel the attendance of an unwilling witness ? — Ed.]